OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
The designating petitions under review, consisting of 452 pages and 5,504 signatures and contained in three bound volumes, designate candidates for several public and party offices in Bronx County. The cover sheet lists the candidates, their respective residences, the offices they seek and the total number of volumes, pages and signatures for each volume and the petition as a whole (see Election Law, § 6-134, subd 2). The cover sheets fail to set forth the required information for the individual candidates, however. While the statute permits the petition of several candidates to be joined, if the petition consists of more than 10 sheets, the cover sheet must set forth the total number of signatures designating candidates for each office, and the pages on which they are found. Without such specification the petitions failed to comply with the statute and the Appellate Division properly denied the petition to validate.